DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IIA, claims 5-13 in the reply filed on 2/11/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: location of isolation layer in relation to conductive layers.  Claim 5 recite a first conductive material, an isolation layer and a second conductive material.  However, it’s unclear where the isolation layer is located in relation to the said first and second conductive materials.
Claims 6-13 are rejected under 112(b) as they depend on the rejected independent claim.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6, 8, 9, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (2018/0013051 hereinafter Lin).
Regarding claim 5, Lin teaches a thermoelectric nanosensor (thermoelectric device: abstract), comprising: 
a first conductive material (210 Fig 6, para 47);  
a plurality of tellurium nanostructures located on the first conductive material (230 Fig 6, para 47); 
an isolation layer located on the tellurium nanostructures (polymer 240 Fig 6, para 49); and 
a second conductive material located on the tellurium nanostructures (220 Fig 6, para 49).  
With respect to claim 6, Lin teaches a patterned layer located on the first conductive material, wherein the patterned layer divides the tellurium nanostructures into a plurality of regions (multiple section of tellurium/telluride nanowire p-type and n-types Fig 11, para 54).  

Regarding claim 8, Lin teaches a material of the isolation layer is a polypyrrole (para 49).
With respect to claim 9, Lin teaches the tellurium nanostructures output an electrical signal under a temperature variation (thermoelectric: abstract).  

Regarding claim 10, Lin teaches each of the tellurium nanostructures is reacted with a test sample to form a telluride nanostructure (S105 Fig 1).  

With respect to claim 11, Lin teaches the telluride nanostructure outputs an electrical signal under a temperature variation (thermoelectric: abstract).  

Regarding claim 13, Lin teaches each of the tellurium nanostructures is a two dimensional structure (Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0013051 hereinafter Lin) as applied to claim 5, further in view of Davis et al. (8,441,255 hereinafter Davis).

	Regarding claim 7, Lin teaches a thermoelectric nanosensor wherein a material of the patterned layer is a polymer (para 49).
However, Lin does not teach the material is a polyethylene terephthalate, a polyethylene, a polypropylene, a polyvinyl chloride, a polystyrene or a polycarbonate.  
Davis teaches a thermoelectric nanosensor wherein nanowires are templated into a polycarbonate (PC col 7 lines 6-15).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include polycarbonate polymer as taught by Davis since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Claim 12 IS rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0013051 hereinafter Lin) as applied to claim 5, further in view of Hecht et al. (2008/0023066  hereinafter Hecht).

	With respect to claim 12, although Lin does not teach a test sample is attached on each of the tellurium nanostructures for changing a resistance of the thermoelectric nanosensor.   Lin teaches using different elements/sample on the tellurium/telluride nanowires (para  49).
Hecht teaches using different sample on the nanostructures to change resistance (para 36).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include sample on nanostructures as taught by Hecht for reducing resistance and improve signal efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Grayson et al. (2016/0079590) teaches a thermoelectric device comprising layers of nanowires and plurality of layers in between including electrically connecting them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855